DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/28/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten et al. (US 2009/0162722 A1, hereafter Schrooten) in view of Ishikawa et al. (US 2009/0004539 A1, hereafter Ishikawa).
With regard to claims 1-2, Schrooten teaches a fuel cell comprising a membrane electrode assembly, the membrane electrode assembly comprising:
a single electrolyte membrane (910) in which interconnecting sections (906) are formed, the interconnecting sections extending in a first direction (length direction, in plane direction in fig. 11) and having conductivity in a membrane thickness direction of the electrolyte membrane [0061-0062, fig. 11];
a plurality of anodes (on lower conductive regions 1102) extending in the first direction (length direction, in plane direction in fig. 11) and disposed remotely from each 
a plurality of cathodes (on upper conductive regions 1102) extending in the first direction (length direction, in plane direction in fig. 11) and disposed remotely from each other in a second direction (width direction, left to right direction in fig. 11) [0061-0062, fig. 11];
wherein the membrane electrode assembly has a zigzag (offset) layout where, in the second direction, part of one of the anodes faces part of one of two cathodes that are adjacent to each other (portions of cathodes and anodes overlap as seen in fig. 11) through the electrolyte membrane and another part of the one anode faces part of the remaining one of the two cathodes through one of the interconnecting sections formed in the electrolyte membrane [0061-0062, fig. 11]:
the fuel cell further comprises: 
a cathode side porous film (gas diffusion layer which would necessarily have breathing holes or pores to allow for gas diffusion) [0061] and an oxygen containing-gas supply layer (oxidant plenum 1104) provided adjacent to the gas diffusion layer [0061-0062, fig. 11].
Schrooten teaches an oxygen containing-gas supply layer (oxidant plenum 1104) provided adjacent to the gas diffusion layer [0061-0062, fig. 11] but does not explicitly teach that it contains an oxidant containing gas supply channel or that the channel extends in the first direction.  However, in the same field of endeavor, Ishikawa teaches the use of air supply channels (4b) that extend in the first direction (in plane in fig. 10, claim 2) [0008, fig. 10].  It would have been obvious to one of ordinary skill in the art at .

    PNG
    media_image1.png
    271
    690
    media_image1.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten and Ishikawa as applied to claims 1-2 above, and further in view of Suh et al. (US 2011/0039179 A1, hereafter Suh).
With regard to claim 3, Schrooten and Ishikawa teach an oxidant (air) supply channel as detailed in the rejection of claims 1-2 above but do not teach a negative pressure generation unit.  However, in the same field of endeavor, Suh teaches the use of a fan to generate a partial vacuum (negative pressure) [0073].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fan of Suh to generate a partial vacuum (negative pressure) in the fuel cell of modified Schrooten since it is known to be effective for pulling air into a channel [Suh 0073].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724